 1 JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
     jgoodman@gnhllp.com
 2 PAIGE P. YEH, ESQUIRE - State Bar #229197
     pyeh@gnhllp.com
 3 GOODMAN NEUMAN HAMILTON LLP
   417 Montgomery Street, 10th Floor
 4 San Francisco, CA 94104
   Telephone: (415) 705-0400
 5 Facsimile: (415) 705-0411
 6 Attorneys for Defendant
     HOME DEPOT U.S.A., INC.
 7
     ***
 8
     BORIS TREYZON - State Bar # 188893
 9 btreyzon@actslaw.com
     DOUGLAS ROCHEN - State Bar #217231
10 drochen@actslaw.com
     KATIE DEGUZMAN - State Bar #283714
11 kdeguzman@actslaw.com
     ABIR COHEN TREYZON SALO, LLP
12 1901 Avenue of the Stars, Suite 935
     Los Angeles, CA 90067
13 Telephone: (310) 407-7888
     Facsimile: (310) 407-7915
14
     Attorneys for Plaintiff
15 CARLOS ORNELAS
16
                                 UNITED STATES DISTRICT COURT
17
                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
18
19
     CARLOS ORNELAS,                                  Case No. 1:18-cv-00697-AWI-EPG
20
                                       Plaintiff,     STIPULATION AND ORDER FOR
21                                                    PHYSICAL EXAMINATION OF
     vs.                                              PLAINTIFF CARLOS ORNELAS
22
     HOME DEPOT U.S.A., INC.; and DOES
23 1 through 20, Inclusive,
24                                  Defendants.

25
            The parties to this action hereby stipulate and agree as follows:
26
            1.      Pursuant to Rule 35 of the Federal Rules of Civil Procedure, the Court may order a
27
     party whose mental or physical condition is in controversy to submit to a physical or medical
28


                                                     -1-
 1 examination by a suitably licensed or certified examiner. Fed. R. Civ. Proc. 35.
 2          2.      In this case, a controversy exists regarding the physical condition of Plaintiff,

 3 CARLOS ORNELAS (“Plaintiff”), and good cause exists for a physical examination of Plaintiff.
 4          3.      A physical examination of Plaintiff will be conducted by Edward Younger, MD, a

 5 licensed orthopedic surgeon. The examination will take place on April 11, 2019, beginning at
 6 10:00 a.m., at 729 N. Medical Center Dr. West, Suite 101, Clovis, California.
 7          4.      The examination will be conducted for the purpose of determining the nature and

 8 extent of Plaintiff’s physical injuries and the relationship thereof to the claims which are the
 9 subject of this litigation, and will consist of all necessary and customary activities required to
10 make such a determination, including but not limited to history of the ailments relating to the
11 claims in this lawsuit, and physical examination and evaluation. No questions will be asked by
12 Dr. Younger beyond those necessary to ascertain Plaintiff’s medical condition, as it relates to his
13 claims in this lawsuit.
14          5.      It is also agreed by and between counsel that:

15                  a. Counsel for the examinee or other legal representative may attend the

16 examination;
17                  b. A court reporter may also be present at the examination, and may record the

18 entire examination either audiographically and/or stenographically;
19                  c. A certified Spanish Interpreter will be provided by Defendant for this

20 examination;
21                  d. Plaintiff will not sign or fill out any paperwork at the doctor’s office, including

22 “patient” intake forms, pain drawings, questionnaires, or medical history forms, and will not sign
23 any authorization or consent forms, since Plaintiff is not a patient of Dr. Edward Younger and is
24 consenting to this examination pursuant to the requirements of Rule 35 of the Federal Rules of
25 Civil Procedure.
26                  e. Plaintiff will not discuss medical history not related to the areas of injuries

27 claimed in this lawsuit. Plaintiff will not answer questions irrelevant to a physical examination,
28 including, but not limited, questions concerning family medical history, personal history, use of


                                                      -2-
 1 alcohol, drugs or other intoxicants, prior accidents, lawsuits, and/or worker’s compensation
 2 claims.
 3                  f. Plaintiff will provide his full name, date of birth, height, and weight. Plaintiff

 4 will not provide the defense medical examiner with additional personal information, including,
 5 but not limited to, the following: residence address, telephone number, medical insurance or other
 6 insurance information, or employment history other than to specify the types of jobs held and the
 7 physical requirements of each.
 8                  g. No invasive or painful procedures will be performed on Plaintiff and not blood

 9 will be drawn;
10                  h. Defendant will compensate Plaintiff for mileage to and from the examination;

11                  i. Counsel for Defendant will provide a copy of Dr. Younger’s report to

12 Plaintiff’s counsel. The report shall be a detailed written report of the examiner setting out the
13 examiner’s findings, including results of all tests made, diagnoses, and conclusions as required
14 under Fed. R. Civ. Proc. 35(b).
15 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16 DATED: March 12, 2019                           GOODMAN NEUMAN HAMILTON LLP

17                                                 By:      /s/ Paige Yeh
                                                         PAIGE YEH
18                                                       Attorneys for Defendant
                                                         HOME DEPOT U.S.A., INC.
19
20 DATED: March 12, 2019                   ABIR COHEN TREYZON SALO, LLP
21                                                 By:      /s/ Doug Rochen
                                                         DOUG ROCHEN
22                                                       Attorneys for Plaintiff
                                                         CARLOS ORNELAS
23
24
     IT IS SO ORDERED.
25
26       Dated:    March 13, 2019                                /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27
28


                                                      -3-
